                          Case 1:19-cr-00251-LM Document 33 Filed 02/11/20 Page 1 of 2

AO 442 (Rev. 11/11) Anest Warrant



                                          United States District Court                                             «wau
                                                                                                              ai DEC 1 8 20J8 »
                                                             District of New Hampshire                                      \JyfYl^
                                                                                                                BTt
                      United States of America
                                  V.

                                                                                Case No. ^ 9-cr-                             CZ)
                          Johnathon Irish
                                                                                                                             S is
                                                                                                                             CD       ;.r




                             Defendant                                                                                        ~D   P"'
                                                                                                                             2


                                                        ARREST WARRANT                                           ^            s! "S
                                                                                                                              CO
                                                                                                                              c?
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)         Johnathon Ihsh                                                                                        ,
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               □ Superseding Indictment             □ Information      □ Superseding Information              □ Complaint
□ Probation Violation Petition                □ Supervised Release Violation Petition        □ Violation Notice           □ Order of the Court

This offense is briefly described as follows:
          18 use 922(g)(1) - Prohibited Person in Possession of a Firearm




Date:
                                                                                              Issuing officer's signature

City and state:          Concord, New Hampshire
                                                                                                PrintpA name
                                                                                                Printed nnmp and
                                                                                                             nnd title
                                                                                                                 tiflfi       ^


                                                                       Return


          This warrant was received on (date)           /1      ^j         , and the person was arrested on (date)
at (city and state)                       fJ H                     •

Date:             ////z rev rio
                                                                                             Arresnng offiicer^ signature



                                                                                                Printed name and title
                       Case 1:19-cr-00251-LM Document 33 Filed 02/11/20 Page 2 of 2




t '^7         :?;v ■:n:i ^ ^
/ S     'K'                lij

              •   I   J lUj




                                      7::^^ .     ~\       •
                                                ^\.    •


                                          X>    / K V -)>/ ■
